
	
		II
		112th CONGRESS
		2d Session
		S. 3499
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Interstate Land Sales Full Disclosure Act to
		  clarify how the Act applies to condominiums. 
	
	
		1.Exemption for residential
			 condominium units
			(a)ExemptionSection 1403 of the Interstate Land Sales
			 Full Disclosure Act (15 U.S.C. 1702) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (7)(C), by striking or at the end;
					(B)in paragraph
			 (8)(G), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(9)the sale or lease of a condominium unit
				that is not exempt under subsection
				(a).
							; and
				
					(2)by adding at the
			 end the following:
					
						(d)For purposes of subsection (b), the term
				condominium unit means a unit of residential or commercial
				property to be designated for separate ownership pursuant to a condominium plan
				or declaration provided that upon conveyance—
							(1)the owner of such
				unit will have sole ownership of the unit and an undivided interest in the
				common elements appurtenant to the unit; and
							(2)the unit will be
				an improved
				lot.
							.
				2.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of the enactment of this
			 Act.
		
